       Case 1:17-cv-02989-AT Document 1092 Filed 05/18/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONNA CURLING, et al.,                    :
                                          :
                                          :
       Plaintiffs,                        :
                                          :
v.                                        :        CIVIL ACTION NO.
                                          :        1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,               :
                                          :
                                          :
       Defendants.                        :


                            SCHEDULING ORDER

      The Court has reviewed and considered the parties’ proposals and enters the

following Scheduling Order setting forth the deadlines for discovery and

dispositive motions:

Case Event                                      Deadline
Initial Disclosure of Plaintiffs’ experts and   June 15, 2021
topics of their opinions
Initial Disclosure of Defendants’ experts       June 30, 2021
and topics of their opinions
Plaintiffs’ Expert Disclosures (reports)        July 11, 2021
Defendants’ Expert Disclosures (reports)        July 16, 2021
Plaintiffs’ Rebuttal Expert Disclosures         August 2, 2021
(reports)
Close of Fact Discovery                         August 16, 2021
Close of Expert Discovery                       September 3, 2021
Summary Judgment Motions (Filed)                October 1, 2021
Summary Judgment (Response)                     October 22, 2021
Summary Judgment (Reply)                        November 1, 2021
Daubert Motions                                 No later than deadline for Pretrial
                                                Order
      Case 1:17-cv-02989-AT Document 1092 Filed 05/18/21 Page 2 of 2




Case Event                                Deadline
Pretrial Order                            20 days after ruling on motions for
                                          summary judgment
Trial readiness                           Early 2022


     IT IS SO ORDERED this 18th day of May, 2021.


                                  ___________________________
                                  AMY TOTENBERG
                                  UNITED STATES DISTRICT JUDGE




                                    2
